
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 44
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2011
			Mr. Burton of Indiana
			 (for himself, Mrs. Bachmann,
			 Mr. Olson,
			 Mr. Crawford,
			 Mr. Huelskamp,
			 Mr. Long, Mr. Critz, Mr.
			 Pompeo, Mr. McClintock,
			 Mr. Wittman,
			 Mrs. Miller of Michigan, and
			 Mr. Paul) submitted the following
			 resolution; which was referred to the Committee on Natural
			 Resources
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that an effective moratorium by the Executive Branch on
		  offshore oil and gas exploration and drilling should be
		  terminated.
	
	
		Whereas the Secretary of the Interior is required to
			 prepare a five-year leasing plan that governs any offshore oil and gas leasing
			 establishing a schedule of proposed lease sales, providing the timing, size,
			 and general location of the leasing activities;
		Whereas Secretary of the Interior Salazar announced
			 December 1, 2010, that the Department of the Interior will not propose any new
			 oil drilling in waters off the East Coast, West Coast, or Eastern Gulf of
			 Mexico for at least the next seven years;
		Whereas further restricting areas for oil and gas
			 exploration and drilling will not change the demand for oil in the United
			 States and will result in greater dependence on foreign, imported oil;
		Whereas a recent estimate places total job losses by 2014
			 at 120,000 as a result of delaying or preventing drilling off the Gulf Coast,
			 and these job losses would extend beyond the oil and natural gas industry and
			 negatively impact businesses and communities throughout the Gulf Coast
			 region;
		Whereas oil and natural gas currently supply approximately
			 60 percent of our national energy needs, including 99 percent of the fuel used
			 by Americans in their cars and trucks;
		Whereas oil and natural gas are still going to be a part
			 of our energy mix for a long time to come and we must be able to access our own
			 resources rather than becoming more dependent on unstable parts of the
			 world;
		Whereas recent technological advances have made the
			 extraction of our domestic natural gas reserves environmentally safe and
			 economically feasible;
		Whereas offshore oil and natural gas development has been
			 safely conducted for more than 60 years, and during that time, more than 42,000
			 wells have been drilled in the Gulf, including more than 2,000 deepwater wells,
			 which are wells drilled in water depths of 1,000 feet or more;
		Whereas according to the American Petroleum Institute, in
			 the past 60 years, America's oil and natural gas industry has produced more
			 than 16.3 billion barrels of oil in the Gulf of Mexico with just 0.00123
			 percent spilled;
		Whereas, industry-wide, a 2009 American Petroleum
			 Institute-commissioned report found that annual spillage from offshore
			 operations decreased by 87 percent from the 1970s;
		Whereas the Gulf of Mexico accounts for 30 percent of our
			 domestic oil production and 13 percent of natural gas, the deepwater areas
			 account for 80 percent of the Gulf's oil production and 45 percent of its
			 natural gas production, and 20 of the highest-producing leases are in the deep
			 water;
		Whereas additional drilling for oil and gas is not a
			 complete solution to our Nation's energy needs, and expanding the areas where
			 environmentally safe offshore drilling can take place will help move the United
			 States in the direction of greater energy independence;
		Whereas steady, safe, dependable development of domestic
			 oil and gas is critical to our Nation's energy and national security
			 needs;
		Whereas it is estimated that at least 18 billion barrels
			 of oil exist untouched within areas that the United States has restricted from
			 drilling, and this is equivalent to nearly 30 years' worth of current imports
			 of oil from our second largest foreign source of oil, Saudi Arabia;
		Whereas the United States imports 10 million barrels of
			 crude oil every day and 1.3 million barrels of refined gasoline;
		Whereas Venezuela is a major supplier of foreign oil to
			 the United States, providing almost 11 percent of U.S. crude oil imports, and
			 Venezuela was the third largest foreign supplier of oil products to the United
			 States in 2009 (after Canada and Mexico), exporting about 1 million barrels per
			 day of crude oil and products to the United States;
		Whereas United States money is going overseas for oil,
			 much to countries hostile to us; and
		Whereas the United States needs to act reasonably to
			 ensure safe expansion of future production, and further restricting responsible
			 and environmentally safe oil and gas exploration threatens the economic growth
			 of the United States that requires a safe, secure energy supply: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)it should be the policy of the United
			 States to allow for the development of offshore oil and gas-rich areas in an
			 environmentally responsible manner;
			(2)the Department of
			 the Interior should promptly complete environmental analysis related to
			 offshore leasing activities, including the 2007–2012 Outer Continental Shelf
			 Leasing Program and any other analysis related to litigation over the program,
			 VA Sale 220, geological and geophysical activity (seismic) work in the Atlantic
			 Planning Areas, and the 2012–2017 Outer Continental Shelf Leasing
			 Program;
			(3)the Department of
			 the Interior should promptly rescind its December 1, 2010, announcement that
			 the Government will not propose any new oil drilling in waters off the East
			 Coast, West Coast, or Eastern Gulf of Mexico for at least the next seven
			 years;
			(4)the Department of
			 the Interior should expedite the processing and approval of both deepwater and
			 shallow water drilling permits, exploration plans, development operations
			 coordination documents, and development and production plans; and
			(5)the Department of
			 the Interior should allow new lease sales in all permissible areas of the Outer
			 Continental Shelf, including the Gulf of Mexico, Alaska, and Atlantic
			 areas.
			
